DETAILED ACTION
	This is the second office action on the merits of the instant application, and is in response to Applicant’s amendment and remarks filed September 6, 2022, wherein claims 1-20 are amended.  Claims 1-20 remain in the application.  In light of the amendment and remarks, the previous objection to the claims 1, 8 and 19, and the rejection of claim 17 under 35 USC 112, are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-4, 7-9, 11-12, 14-15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over (Wieschemann et al. (WO 2015/110539 A1, citations made to US 2016/0333848 A1) in view of Bauer (US 2009/0129904 A1).
Wieschemann et al. teaches, according to claim 1, a gantry lift device for containers comprising: 
four mutually spaced apart gantry struts; wheels that enable the gantry lift device to travel freely and in a floor-bound manner (Wieschemann et al. (WO 2015/110539 A1, US 2016/0333848 A1), at least para. [0024], “The straddle carrier device 1 has two mutually parallel running gear supports 2 oriented in the longitudinal direction of the straddle carrier device 1 and on which steerable wheels 3 are mounted, of which only the front wheels 3 can be seen. The wheels 3, of which two are disposed on one side of the running gear supports 2 in each case, are rubber tired and run on the ground 4 of a container terminal, preferably in a port. The wheels 3 are disposed in a conventional manner at the corners of an imaginary rectangle. It is fundamentally also possible to provide more than four rubber-tired wheels 3 if this is required for technical reasons. However, this is then associated with an increase in the complexity of the straddle carrier device 1 as a whole and therefore more complex technology must be used in the area of driving and steering. In the case of automatically guided straddle carrier devices 1, the navigation also becomes more complex owing to the increase in the number of wheels 3 to be steered. A strut 5 extends from the front and rear of each of the two running gear supports 2, thus a total of four struts 5, extend vertically upwards and form a gantry 7 with a machinery platform 6 positioned thereon and connecting the struts 5.”);
a vehicle controller, via which the gantry lift device can be automatically controlled and can be operated in a fully automated manner as an AGV, wherein in the automated operation all of the maneuvers of the gantry lift device can be automatically controlled, in that transport orders are executed and routes which are specified in this respect are converted by control technology into corresponding maneuvers within a terminal for handling containers (Wieschemann et al., at least para. [0009], “By means of an aspect of the invention it becomes easily possible also to use automated straddle carrier devices in the integrated network with automated guided vehicles which are already navigated using grid point navigation in the container terminal. This can be achieved by corresponding adaptations on the straddle carrier device and without making changes to the ground of the terminal. The sensor assembly in accordance with the invention alone makes it possible for the straddle carrier devices to be able to travel over containers unhindered despite the vehicle-wide sensor apparatus which is close to the ground. The vehicle-wide sensor assembly in accordance with the invention solves the problem of an otherwise necessary increase in the grid pattern density of marking elements.”; at least implies that the route and control of the gantry lift device is automatic); and 
a sensor system which is configured and designed to determine sensor data of a surrounding area of the gantry lift device in order to automatically control the gantry lift device (Wieschemann et al., at least para. [0029], “The sensor assembly 12 contains antennas and/or magnetic field sensors with which marking elements 16 in the form of transponders or magnets disposed in the ground 4 of the container terminal can be detected or read. During travel operation of the straddle carrier device 1 the sensor assembly 12 is pivoted into its horizontal operative position in a region close to the ground so that the sensor assembly 12 can detect the marking elements 16 located thereunder in the ground 4 and the corresponding measurement signals can flow into the automatic navigation of the straddle carrier device 1. Preferably, the space between the sensor assembly 12 and the ground 4 or the marking elements 16 disposed therein amounts to about 10 to 40 cm since a corresponding reading distance to the marking elements 16 disposed in the ground 4 is required. A container 8 transported by the straddle carrier device 1 is thus suspended on the spreader 10 at a distance above the sensor assembly 12 in the space 17.”).  
Wieschemann et al. does not expressly teach, where Bauer teaches, the sensor system comprises at least two sensor units for contactless object measurement and object recognition, and wherein each sensor unit is arranged on a separate one of the four gantry struts and is designed to determine sensor data of a surrounding area of the gantry lift device for object measurement and object recognition (Bauer, at least Fig. 1, showing four gantry struts (vertical supports) and para. [0023], “Therefore it is advantageous to affix additional laser scanners in the vertical supports of the straddle carrier. The laser scanners are affixed so that these containers can also be detected, i.e. at the center height of the second, third, or fourth container layer, in each instance. In this way, projecting containers in the upper layers can be recognized as an obstacle, so that the vehicle brakes in time or is steered to evade it, if there is sufficient space available to the side.”).  It would have been obvious to incorporate the teaching of Bauer into the system of Wieschemann et al. for the purpose of ensuring a complete sensor picture of the surroundings of the gantry device, and as a combination of prior art elements in a known manner with an expectation of predictable results. The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Regarding claim 3, Wieschemann et al. does not expressly teach, but Bauer teaches the sensor units each have a movable viewing direction (Bauer, at least para. [0036], “Scanner 2 is suitable for applications in the outdoors and on vehicles. It can be affixed at a height of approximately 120 cm. It transmits laser beam 6 (See FIG. 3) into different horizontal directions, using a rotating mirror, and thereby scans the surroundings.”).  It would have been obvious to incorporate the teaching of Bauer into the system of Wieschemann et al. for the purpose of ensuring a complete sensor picture of the surroundings of the gantry device, and as a combination of prior art elements in a known manner with an expectation of predictable results. The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Regarding claim 4, Wieschemann et al. does not expressly teach, where Bauer teaches wherein the sensor units are attached in each case to the respective gantry strut so as to be movable (Bauer, at least para. [0024], “It is furthermore advantageous to dispose laser scanners on the supports of the straddle carriers so that they can be changed in height. In this way, the height can be adapted to different container heights. This adaptation can take place along a holder rail, automatically, by means of a setting motor.”). It would have been obvious to incorporate the teaching of Bauer into the system of Wieschemann et al. for the purpose of ensuring a complete sensor picture of the surroundings of the gantry device, and as a combination of prior art elements in a known manner with an expectation of predictable results. The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Regarding claim 7, Wieschemann et al. does not expressly teach, but Bauer teaches wherein the sensor system includes a computer connected to the sensor units and the vehicle controller, in order to evaluate sensor data of the sensor system and to perform object recognition on the basis of the determined sensor data and to automatically control the gantry lift device on the basis of the evaluation result (Bauer, at least para. [0036], “Scanner 2…transmits laser beam 6 (See FIG. 3) into different horizontal directions, using a rotating mirror, and thereby scans the surroundings…the scanner determines the distance from the obstacle...”; para. [0037], “Each distance value, together with the related angle value, is transmitted to an electronic control 8 …”; para. [0038], “The electronics of electronic control 8 can furthermore calculate a reference steering angle for the wheels to turn to, from these two variables, in accordance with known formulas...”; para. [0039], “All of these operations take place cyclically, approximately every 100 m msec. Thus, the vehicle or straddle carrier 1 is automatically steered along the container stack, without making contact...”; and para. [0040], “In this connection, it is advantageous to use laser beam 7 that is emitted precisely or straight in the travel direction of the vehicle, in order to automatically recognize possible obstacles in the travel alley (e.g. other vehicles or projecting containers), and to brake the vehicle when it approaches an obstacle...”).  It would have been obvious to incorporate the teaching of Bauer into the system of Wieschemann et al. for the purpose of ensuring a complete sensor picture of the surroundings of the gantry device, and as a combination of prior art elements in a known manner with an expectation of predictable results. The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Wieschemann et al. teaches, according to claim 8, a method for operating a gantry lift device (1) for containers that has four mutually spaced apart gantry struts, wheels to enable the gantry lift device to travel freely in a floor-bound manner (Wieschemann et al. (WO 2015/110539 A1, US 2016/0333848 A1), at least para. [0024], “The straddle carrier device 1 has two mutually parallel running gear supports 2 oriented in the longitudinal direction of the straddle carrier device 1 and on which steerable wheels 3 are mounted, of which only the front wheels 3 can be seen. The wheels 3, of which two are disposed on one side of the running gear supports 2 in each case, are rubber tired and run on the ground 4 of a container terminal, preferably in a port. The wheels 3 are disposed in a conventional manner at the corners of an imaginary rectangle. It is fundamentally also possible to provide more than four rubber-tired wheels 3 if this is required for technical reasons. However, this is then associated with an increase in the complexity of the straddle carrier device 1 as a whole and therefore more complex technology must be used in the area of driving and steering. In the case of automatically guided straddle carrier devices 1, the navigation also becomes more complex owing to the increase in the number of wheels 3 to be steered. A strut 5 extends from the front and rear of each of the two running gear supports 2, thus a total of four struts 5, extend vertically upwards and form a gantry 7 with a machinery platform 6 positioned thereon and connecting the struts 5.”) and a vehicle controller, via which the gantry lift device is automatically controlled and is operated in a fully automated manner as an AGV, wherein in the automated operation all of the maneuvers of the gantry lift device can be automatically controlled, in that transport orders are executed and routes which are specified in this respect are converted by control technology into corresponding maneuvers within a terminal for handling containers (Wieschemann et al., at least para. [0009], “By means of an aspect of the invention it becomes easily possible also to use automated straddle carrier devices in the integrated network with automated guided vehicles which are already navigated using grid point navigation in the container terminal. This can be achieved by corresponding adaptations on the straddle carrier device and without making changes to the ground of the terminal. The sensor assembly in accordance with the invention alone makes it possible for the straddle carrier devices to be able to travel over containers unhindered despite the vehicle-wide sensor apparatus which is close to the ground. The vehicle-wide sensor assembly in accordance with the invention solves the problem of an otherwise necessary increase in the grid pattern density of marking elements.”; at least implies that the route and control of the gantry lift device is automatic), said method comprising: 
determining sensor data of a surrounding area of the gantry lift device for object measurement and object recognition via a sensor system of the gantry lift device and automatically controlling the gantry lift device based on said determining sensor data of the surrounding area of the gantry lift device (Wieschemann et al., at least para. [0029], “The sensor assembly 12 contains antennas and/or magnetic field sensors with which marking elements 16 in the form of transponders or magnets disposed in the ground 4 of the container terminal can be detected or read. During travel operation of the straddle carrier device 1 the sensor assembly 12 is pivoted into its horizontal operative position in a region close to the ground so that the sensor assembly 12 can detect the marking elements 16 located thereunder in the ground 4 and the corresponding measurement signals can flow into the automatic navigation of the straddle carrier device 1. Preferably, the space between the sensor assembly 12 and the ground 4 or the marking elements 16 disposed therein amounts to about 10 to 40 cm since a corresponding reading distance to the marking elements 16 disposed in the ground 4 is required. A container 8 transported by the straddle carrier device 1 is thus suspended on the spreader 10 at a distance above the sensor assembly 12 in the space 17.”)
Wieschemann et al. does not expressly teach, where Bauer teaches, the sensor system comprises at least two sensor units for contactless object measurement and object recognition, and wherein each sensor unit is arranged on a separate one of the four gantry struts and is designed to determine sensor data of a surrounding area of the gantry lift device for object measurement and object recognition (Bauer, at least Fig. 1, showing four gantry struts (vertical supports) and para. [0023], “Therefore it is advantageous to affix additional laser scanners in the vertical supports of the straddle carrier. The laser scanners are affixed so that these containers can also be detected, i.e. at the center height of the second, third, or fourth container layer, in each instance. In this way, projecting containers in the upper layers can be recognized as an obstacle, so that the vehicle brakes in time or is steered to evade it, if there is sufficient space available to the side.”).  It would have been obvious to incorporate the teaching of Bauer into the system of Wieschemann et al. for the purpose of ensuring a complete sensor picture of the surroundings of the gantry device, and as a combination of prior art elements in a known manner with an expectation of predictable results. The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  
Regarding claim 9, Wieschemann et al. does not expressly teach, but Bauer teaches the sensor units each have a movable viewing direction (Bauer, at least para. [0036], “Scanner 2 is suitable for applications in the outdoors and on vehicles. It can be affixed at a height of approximately 120 cm. It transmits laser beam 6 (See FIG. 3) into different horizontal directions, using a rotating mirror, and thereby scans the surroundings.”).  It would have been obvious to incorporate the teaching of Bauer into the system of Wieschemann et al. for the purpose of ensuring a complete sensor picture of the surroundings of the gantry device, and as a combination of prior art elements in a known manner with an expectation of predictable results. The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 
Regarding claim 11, Wieschemann et al. does not expressly teach, but Bauer teaches wherein the determined sensor data are evaluated and object recognition is performed on the basis of the determined sensor data and the gantry lift device is automatically controlled on the basis of the evaluation result (Bauer, at least para. [0036], “Scanner 2…transmits laser beam 6 (See FIG. 3) into different horizontal directions, using a rotating mirror, and thereby scans the surroundings…the scanner determines the distance from the obstacle...”; para. [0037], “Each distance value, together with the related angle value, is transmitted to an electronic control 8 …”; para. [0038], “The electronics of electronic control 8 can furthermore calculate a reference steering angle for the wheels to turn to, from these two variables, in accordance with known formulas...”; para. [0039], “All of these operations take place cyclically, approximately every 100 m msec. Thus, the vehicle or straddle carrier 1 is automatically steered along the container stack, without making contact...”; and para. [0040], “In this connection, it is advantageous to use laser beam 7 that is emitted precisely or straight in the travel direction of the vehicle, in order to automatically recognize possible obstacles in the travel alley (e.g. other vehicles or projecting containers), and to brake the vehicle when it approaches an obstacle...”).  It would have been obvious to incorporate the teaching of Bauer into the system of Wieschemann et al. for the purpose of ensuring a complete sensor picture of the surroundings of the gantry device, and as a combination of prior art elements in a known manner with an expectation of predictable results. The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  
Regarding claim 12, Wieschemann et al. does not expressly teach, where Bauer teaches wherein the sensor system comprises four sensor units for contactless object measurement and object recognition with one of the sensor units arranged on each one of the four gantry struts (Bauer, at least Fig. 1, showing four gantry struts (vertical supports) and para. [0023], “Therefore it is advantageous to affix additional laser scanners in the vertical supports of the straddle carrier. The laser scanners are affixed so that these containers can also be detected, i.e. at the center height of the second, third, or fourth container layer, in each instance. In this way, projecting containers in the upper layers can be recognized as an obstacle, so that the vehicle brakes in time or is steered to evade it, if there is sufficient space available to the side.”).  It would have been obvious to incorporate the teaching of Bauer into the system of Wieschemann et al. for the purpose of ensuring a complete sensor picture of the surroundings of the gantry device, and as a combination of prior art elements in a known manner with an expectation of predictable results. The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Regarding claim 14, Wieschemann et al. does not expressly teach, where Bauer teaches wherein the movable viewing direction of each sensor unit is movable in rotation and/or in translation (Bauer, at least para. [0036], “Scanner 2 is suitable for applications in the outdoors and on vehicles. It can be affixed at a height of approximately 120 cm. It transmits laser beam 6 (See FIG. 3) into different horizontal directions, using a rotating mirror, and thereby scans the surroundings.”; and para. [0024], “It is furthermore advantageous to dispose laser scanners on the supports of the straddle carriers so that they can be changed in height. In this way, the height can be adapted to different container heights. This adaptation can take place along a holder rail, automatically, by means of a setting motor.”). It would have been obvious to incorporate the teaching of Bauer into the system of Wieschemann et al. for the purpose of ensuring a complete sensor picture of the surroundings of the gantry device, and as a combination of prior art elements in a known manner with an expectation of predictable results. The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  
Regarding claim 15, Wieschemann et al. does not expressly teach, where Bauer teaches wherein the sensor units are attached in each case to the respective gantry strut so as to be movable in rotation and/or in translation  (Bauer, at least para. [0036], “Scanner 2 is suitable for applications in the outdoors and on vehicles. It can be affixed at a height of approximately 120 cm. It transmits laser beam 6 (See FIG. 3) into different horizontal directions, using a rotating mirror, and thereby scans the surroundings.”; and para. [0024], “It is furthermore advantageous to dispose laser scanners on the supports of the straddle carriers so that they can be changed in height. In this way, the height can be adapted to different container heights. This adaptation can take place along a holder rail, automatically, by means of a setting motor.”). It would have been obvious to incorporate the teaching of Bauer into the system of Wieschemann et al. for the purpose of ensuring a complete sensor picture of the surroundings of the gantry device, and as a combination of prior art elements in a known manner with an expectation of predictable results. The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  
Regarding claim 18, the gantry lift device is configured as a straddle carrier or a sprinter carrier (Wieschemann et al., at least para. [0006], “The present invention provides an improved driverless straddle carrier device for grid point navigation.”).  

Wieschemann et al. teaches, according to claim 19, a gantry lift device for containers comprising: 
four mutually spaced apart gantry struts; wheels that enable the gantry lift device to travel freely and in a floor-bound manner (Wieschemann et al. (WO 2015/110539 A1, US 2016/0333848 A1), at least para. [0024], “The straddle carrier device 1 has two mutually parallel running gear supports 2 oriented in the longitudinal direction of the straddle carrier device 1 and on which steerable wheels 3 are mounted, of which only the front wheels 3 can be seen. The wheels 3, of which two are disposed on one side of the running gear supports 2 in each case, are rubber tired and run on the ground 4 of a container terminal, preferably in a port. The wheels 3 are disposed in a conventional manner at the corners of an imaginary rectangle. It is fundamentally also possible to provide more than four rubber-tired wheels 3 if this is required for technical reasons. However, this is then associated with an increase in the complexity of the straddle carrier device 1 as a whole and therefore more complex technology must be used in the area of driving and steering. In the case of automatically guided straddle carrier devices 1, the navigation also becomes more complex owing to the increase in the number of wheels 3 to be steered. A strut 5 extends from the front and rear of each of the two running gear supports 2, thus a total of four struts 5, extend vertically upwards and form a gantry 7 with a machinery platform 6 positioned thereon and connecting the struts 5.”); and
a vehicle controller, via which the gantry lift device can be automatically controlled and can be operated in a fully automated manner as an AGV, wherein in the automated operation all of the maneuvers of the gantry lift device can be automatically controlled, in that transport orders are executed and routes which are specified in this respect are converted by control technology into corresponding maneuvers within a terminal for handling containers; and a sensor system which is configured and designed to determine sensor data of a surrounding area of the gantry lift device in order to automatically control the gantry lift device (Wieschemann et al., at least para. [0009], “By means of an aspect of the invention it becomes easily possible also to use automated straddle carrier devices in the integrated network with automated guided vehicles which are already navigated using grid point navigation in the container terminal. This can be achieved by corresponding adaptations on the straddle carrier device and without making changes to the ground of the terminal. The sensor assembly in accordance with the invention alone makes it possible for the straddle carrier devices to be able to travel over containers unhindered despite the vehicle-wide sensor apparatus which is close to the ground. The vehicle-wide sensor assembly in accordance with the invention solves the problem of an otherwise necessary increase in the grid pattern density of marking elements.”; at least implies that the route and control of the gantry lift device is automatic).
Wieschemann et al. does not expressly teach, where Bauer teaches wherein the sensor system comprises four sensor units for contactless object measurement and object recognition, and wherein a respective one of the sensor units is arranged on each one of the four gantry struts and is designed to determine sensor data of a surrounding area of the gantry lift device for object measurement and object recognition (Bauer, at least Fig. 1, showing four gantry struts (vertical supports) and para. [0023], “Therefore it is advantageous to affix additional laser scanners in the vertical supports of the straddle carrier. The laser scanners are affixed so that these containers can also be detected, i.e. at the center height of the second, third, or fourth container layer, in each instance. In this way, projecting containers in the upper layers can be recognized as an obstacle, so that the vehicle brakes in time or is steered to evade it, if there is sufficient space available to the side.”), and wherein the sensor units are attached in each case to the respective gantry strut so as to be movable (Bauer, at least para. [0024], “It is furthermore advantageous to dispose laser scanners on the supports of the straddle carriers so that they can be changed in height. In this way, the height can be adapted to different container heights. This adaptation can take place along a holder rail, automatically, by means of a setting motor.”). It would have been obvious to incorporate the teaching of Bauer into the system of Wieschemann et al. for the purpose of ensuring a complete sensor picture of the surroundings of the gantry device, and as a combination of prior art elements in a known manner with an expectation of predictable results. The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wieschemann et al. in view of Bauer as applied to claims 1 and 12 above, respectively, and further in view of Ferguson et al. (US 9,043,069 B1).
Regarding claim 2, Wieschemann et al. and Bauer do not expressly teach that each of the sensor units comprises a 3D scanner.  Ferguson et al. teaches in the context of an autonomous vehicle, i.e. an AGV, that a three-dimensional laser scanner can be used to detect objects in the environment of the vehicle (Ferguson et al., at least col. 4, lines 24-37, “In one example, an autonomous vehicle may be equipped with a three-dimensional (3D) scanning device (e.g., a 3D laser scanner) that may be configured to determine distances to surfaces of objects in an environment. In one instance, the 3D laser scanner may be an active scanner that uses laser light to probe a surface. For example, the 3D laser scanner may take the form of a time-of-flight laser rangefinder or light detection and ranging (LIDAR) system that finds the distance to a surface by timing the round-trip time of a pulse of light. A laser may emit a pulse of light and the amount of time before the reflected light is detected by a detector may be timed. Given the speed of light and the determined amount of time, a distance to a surface that the emitted light reflected off of may be calculated.”).  It would have been obvious to incorporate the teaching of Ferguson et al. into the system of Wieschemann et al. and Bauer for the purpose of ensuring a complete sensor picture of the surroundings of the gantry device, and as a combination of prior art elements in a known manner with an expectation of predictable results.  The teaching of Ferguson et al. is in the related field of the guidance of autonomous vehicles, specifically in the application of sensors to enable said guidance.  The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Regarding claim 13, Wieschemann et al. and Bauer do not expressly teach that each of the sensor units comprises a 3D laser scanner or a 3D camera.  Ferguson et al. teaches in the context of an autonomous vehicle, i.e. an AGV, that a three-dimensional laser scanner can be used to detect objects in the environment of the vehicle (Ferguson et al., at least col. 4, lines 24-37, “In one example, an autonomous vehicle may be equipped with a three-dimensional (3D) scanning device (e.g., a 3D laser scanner) that may be configured to determine distances to surfaces of objects in an environment. In one instance, the 3D laser scanner may be an active scanner that uses laser light to probe a surface. For example, the 3D laser scanner may take the form of a time-of-flight laser rangefinder or light detection and ranging (LIDAR) system that finds the distance to a surface by timing the round-trip time of a pulse of light. A laser may emit a pulse of light and the amount of time before the reflected light is detected by a detector may be timed. Given the speed of light and the determined amount of time, a distance to a surface that the emitted light reflected off of may be calculated.”).  It would have been obvious to incorporate the teaching of Ferguson et al. into the system of Wieschemann et al. and Bauer for the purpose of ensuring a complete sensor picture of the surroundings of the gantry device, and as a combination of prior art elements in a known manner with an expectation of predictable results.  The teaching of Ferguson et al. is in the related field of the guidance of autonomous vehicles, specifically in the application of sensors to enable said guidance.  The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.

Claims 5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wieschemann et al. in view of Bauer as applied to claims 1 and 19 above, respectively, and further in view of Holmberg et al. (US 2016/0167932 A1).
Regarding claim 5, Wieschemann et al. teaches the gantry device having a spreader (Fig. 1, reference 10), but Wieschemann et al. and Bauer do not expressly teach, where Holmberg et al. teaches, a gantry lift device with a sensor system including four spreader cameras, of which each spreader camera is arranged in a corner region of a spreader of the gantry lift device in order to determine sensor data of a surrounding area of the spreader (Holmberg et al., at least para. [0037], “The video control unit according to the second aspect of the invention which is configured and/or adapted for carrying out the method according to the first aspect of the invention makes a new and inventive use of cameras that have previously been attached to the corners of a spreader unit for another purpose. Such cameras are already present in a container auto-landing system sold by ABB and mentioned in the background to this specification, in which system the cameras are coarsely directed pointing downward from the corners of the spreader. The cameras are adjusted and the images arranged so as to form a good visual input to crane operators located remotely. The adjusted image, see FIG. 6 (Prior Art), enables an operator to see all four corners on the bottom of the container, as well as a vehicle chassis up to the extent that a part or parts of the view are not blocked by the container.”).  It would have been obvious to incorporate the teaching of Holmberg et al. into the system of Wieschemann et al. and Bauer for the purpose of ensuring a complete sensor picture of the surroundings of the gantry device, and as a combination of prior art elements in a known manner with an expectation of predictable results. The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  
Regarding claim 20, Wieschemann et al. teaches the gantry device having a spreader (Fig. 1, reference 10), but Wieschemann et al. and Bauer do not expressly teach, where Holmberg et al. teaches, a gantry lift device with a sensor system including four spreader cameras, of which each spreader camera is arranged in a corner region of a spreader of the gantry lift device in order to determine sensor data of a surrounding area of the spreader (Holmberg et al., at least para. [0037], “The video control unit according to the second aspect of the invention which is configured and/or adapted for carrying out the method according to the first aspect of the invention makes a new and inventive use of cameras that have previously been attached to the corners of a spreader unit for another purpose. Such cameras are already present in a container auto-landing system sold by ABB and mentioned in the background to this specification, in which system the cameras are coarsely directed pointing downward from the corners of the spreader. The cameras are adjusted and the images arranged so as to form a good visual input to crane operators located remotely. The adjusted image, see FIG. 6 (Prior Art), enables an operator to see all four corners on the bottom of the container, as well as a vehicle chassis up to the extent that a part or parts of the view are not blocked by the container.”).  It would have been obvious to incorporate the teaching of Holmberg et al. into the system of Wieschemann et al. and Bauer for the purpose of ensuring a complete sensor picture of the surroundings of the gantry device, and as a combination of prior art elements in a known manner with an expectation of predictable results. The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.

Claims 6, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wieschemann et al. in view of Bauer as applied to claims 1 and 8 above, respectively, and further in view of Denny et al. (US 2009/0179773 A1).
Regarding claims 6 and 16, Wieschemann et al. and Bauer do not expressly teach, where Denny et al. teaches, including an automatic calibration device, via which the sensor units can be automatically calibrated to reference objects/marking elements (Denny et al., at least para. [0008], “According to the invention there is provided a method for calibrating an output of an image capture device mounted on a vehicle to compensate for offset of the image capture device from an ideal position, the method comprising: [0009] reading digital data representative of an image frame captured by the image capture device, [0010] determining the actual position in the image frame of a reference element captured in the image frame, [0011] determining an offset error value of the actual position of the reference element in the captured image frame from an ideal position of the reference element in a corresponding ideal image frame, and [0012] producing an offset correction transformation function in response to the determined offset error value for correcting image frames subsequently captured by the image capture device to produce image frames with compensation for the offset of the image capture device.”).  It would have been obvious to incorporate the teaching of Denny et al. into the system of Wieschemann et al. and Bauer for the purpose of ensuring a correct sensor picture of the surroundings of the gantry device, and as a combination of prior art elements in a known manner with an expectation of predictable results. The teaching of Denny et al. is in the related field of the use of optical sensors in detection of the surroundings of a vehicle, specifically in the application of said sensors to enable said detection.  The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Regarding claim 10, Wieschemann et al. and Bauer do not expressly teach, where Denny et al. teaches, the sensor system including an automatic calibration device via which the sensor units are automatically calibrated to marking elements which are attached to the vehicle (Denny et al., at least para. [0008], “According to the invention there is provided a method for calibrating an output of an image capture device mounted on a vehicle to compensate for offset of the image capture device from an ideal position, the method comprising: [0009] reading digital data representative of an image frame captured by the image capture device, [0010] determining the actual position in the image frame of a reference element captured in the image frame, [0011] determining an offset error value of the actual position of the reference element in the captured image frame from an ideal position of the reference element in a corresponding ideal image frame, and [0012] producing an offset correction transformation function in response to the determined offset error value for correcting image frames subsequently captured by the image capture device to produce image frames with compensation for the offset of the image capture device.”). It would have been obvious to incorporate the teaching of Denny et al. into the system of Wieschemann et al. and Bauer for the purpose of ensuring a correct sensor picture of the surroundings of the gantry device, and as a combination of prior art elements in a known manner with an expectation of predictable results. The teaching of Denny et al. is in the related field of the use of optical sensors in detection of the surroundings of a vehicle, specifically in the application of said sensors to enable said detection.  The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Wieschemann et al. in view of Bauer and Holmberg et al., as applied to claim 5 above, and further in view of Denny et al. (US 2009/0179773 A1).
Regarding claim 17, Wieschemann et al., Bauer and Holmberg et al. do not expressly teach, where Denny et al. teaches, cameras automatically calibrated to reference objects via an automatic calibration device (Denny et al., at least para. [0008], “According to the invention there is provided a method for calibrating an output of an image capture device mounted on a vehicle to compensate for offset of the image capture device from an ideal position, the method comprising: [0009] reading digital data representative of an image frame captured by the image capture device, [0010] determining the actual position in the image frame of a reference element captured in the image frame, [0011] determining an offset error value of the actual position of the reference element in the captured image frame from an ideal position of the reference element in a corresponding ideal image frame, and [0012] producing an offset correction transformation function in response to the determined offset error value for correcting image frames subsequently captured by the image capture device to produce image frames with compensation for the offset of the image capture device.”).  It would have been obvious to incorporate the teaching of Denny et al. into the system of Wieschemann et al., Bauer and Holmberg et al. for the purpose of ensuring a correct sensor picture of the surroundings of the gantry device, and as a combination of prior art elements in a known manner with an expectation of predictable results. The teaching of Denny et al. is in the related field of the use of optical sensors in detection of the surroundings of a vehicle, specifically in the application of said sensors to enable said detection.  The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.

Response to Arguments
Applicant's arguments filed September 6, 2022 have been fully considered but they are not persuasive.  Applicant first argues that Wieschemann does not disclose a gantry container lift that is operable in a fully automated manner, as required by claim 1.  However, Applicant relies upon a particular instance or configuration of the system of Wieschemann where automated control is not enabled.  This does not invalidate other modes or configurations of Wieschemann where such automated control is disclosed.  Applicant’s argument on this point with respect to Wieschemann is not persuasive.  Applicant then argues that the secondary reference to Bauer only determines a relative distance and angle measurement to an object, rather than performing the required object measurement and object recognition.  This is unpersuasive, as Bauer satisfies the claim language for recognition of an obstacle through the aforementioned determination of distance and angle measurements.  Finally, Applicant argues that the straddle carrier of Bauer does not execute all maneuvers automatically; this element, however, is believed to be satisfied by Wieschemann, as discussed above.  Applicant then presents argument for the unsuitability of the Ferguson, Holmberg and Denny references to be used in combination with the Wieschemann and Bauer references, in that Ferguson et al. are not related to the gantry container lift field.  However, each of Ferguson and Denny are related to sensor features that are applicable across the field of autonomous vehicles; Ferguson is related to object location determination and Denny is related to sensor calibration.  Holmberg is related to container location determination and engagement in a stationary crane, which teaching is readily applicable to the like function in a mobile autonomous crane.  Applicant’s arguments regarding Ferguson, Holmberg and Denny are therefore unpersuasive.  No further substantive arguments for the patentability of the claims being presented, the rejection of the claims as presented in the previous office action, and repeated above, is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD J. WALLACE whose telephone number is 
(313) 446-4915.  The examiner can normally be reached on Monday-Friday, 8 a.m. to 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


/DONALD J WALLACE/Primary Examiner, Art Unit 3665